DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 11/21/22.  Claims 21-22, 31-35 have been cancelled.  Claims 1-20, 23-30, 36-52 are pending.  Claims 1, 23-28, 44 have been amended.  Claims 18-20, 23, 25-26, 28-30, 37-39, 48, 50-52 have been withdrawn.  Claims 1-17, 24, 27, 36, 40-47, 49 are examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17, 21-22, 24, 27, 36, 40-47, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Patent Application 2014/0249132 A1, of record) in view of Brewer et al. (WO 00/13712, of record) and Collins et al. (WO 2016/209961 A1, of record).
The instant claims are directed to a method of treating a disease that is associated with abnormal expression or activity of P13Kδ kinase, wherein a patient is administered the P13Kδ inhibitor, 4-{3-[1-(4-amino-3-methyl-1H-pyrazolo[3,4-d]pyrimidin-l-yl)ethyl]-5-chloro-2-ethoxy-6-fluorophenyl}pyrrolidin-2-one, in a first dosage of about 3-50 mg/day for a period of 2-12 weeks, and then subsequently administered a second dosage of the same P13Kδ inhibitor, which is less than the first dosage.
Li et al. teach methods of treating P13Kδ related disorders by using compounds of formula I (abstract).  A preferred disorder is follicular lymphoma (claims 1 and 36).  A preferred compound is 4-{3-[1-(4-amino-3-methyl-1H-pyrazolo[3,4-d]pyrimidin-1-yl)ethyl]-5-chloro-2-ethoxy-6-fluorophenyl}pyrrolidin-2-one (claim 33).  A therapeutically effective amount is about 1-50 mg (paragraph 0149).  Some embodiments include 5, 10, 15, or 20 mg per unit dosage form (paragraphs 0170-0173).  The therapeutic dosage of the active agent can vary according to the treatment made, the manner of administration, the health and condition of the patient, and the judgment of the prescribing physician.  The amount of the active agent can vary depending on a number of factors including dosage, chemical characteristics, and route of administration.  The dosage is likely to depend on such variables as the type and extent of progression of the disease or disorder and the biological efficacy of the compound selected (paragraphs 0181-0183).
However, Li et al. fail to disclose administering a first dosage for a period of time followed by a second dosage for a period of time, wherein the second dosage is less than the first dosage, as well as wherein the patient has treatment-emergent adverse events (TEAEs), such as colitis.
Brewer et al. teach methods and compositions for the treatment of cancer (title), such as lymphoma (Table 1 on page 38).  Brewer et al. teaches that a “loading dose” is to be followed by a lower “maintenance dose” (Example 4 on page 92).  For example, daily loading doses between 130-150 mg for several weeks is followed by maintenance doses between 30-40 mg (paragraph bridging pages 52-53).  The loading dose may be administered from weeks to a few months (page 93, last paragraph).
Collins et al. teaches the use of P13K inhibitors for the treatment of B-cell malignancies (abstract and claim 1), such as follicular lymphoma (claim 17).  The administration of P13K inhibitors reduces the frequency of adverse events, such as diarrhea and colitis (paragraphs 0098-0100 and claim 10).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have treated a patient with follicular lymphoma by administering 4-{3-[1-(4-amino-3-methyl-1H-pyrazolo[3,4-d]pyrimidin-1-yl)ethyl]-5-chloro-2-ethoxy-6-fluorophenyl}pyrrolidin-2-one, as taught by Li et al., wherein the patient has colitis, as taught by Collins et al., and wherein the second dosage for a second period of time is lower than the first dosage for a first period of time, as taught by Brewer et al.
A person of ordinary skill in the art would have been motivated to administer a first dosage of 4-{3-[1-(4-amino-3-methyl-1H-pyrazolo[3,4-d]pyrimidin-1-yl)ethyl]-5-chloro-2-ethoxy-6-fluorophenyl}pyrrolidin-2-one followed by a lower second dosage because this follows the typical “loading” and “maintenance” dosage regimens that is known in the art.  A person of ordinary skill in the art would also have been motivated to select a follicular lymphoma patient that also has colitis because this adverse event is a common symptom among in this patient population being administered P13K inhibitors.  Therefore, the skilled artisan would have had a reasonable expectation of success in treating follicular lymphoma in a patient with colitis by administering a first dosage of 4-{3-[1-(4-amino-3-methyl-1H-pyrazolo[3,4-d]pyrimidin-1-yl)ethyl]-5-chloro-2-ethoxy-6-fluorophenyl}pyrrolidin-2-one followed by a lower second dosage.

Response to Arguments
	Applicant argues that one of ordinary skill in the art would not look to Brewer because it is directed to methods of administering agents that can bind to copper.  Brewer is entirely unrelated to the claimed compounds, both structurally and mechanistically.  It is unclear how this disclosure would provide any insight into a dosing regimen associated with a selective P13Kδ inhibitor.  The Office fails to substantively address any of the claim limitations associated with the second dosage.  In fact, the dosage ranges by Brewer appear to be outside the scope of the instant claims.  
	This is not persuasive because Applicant is reminded that Brewer was merely used as a secondary reference to show that for methods and compositions for the treatment of cancer, such as lymphoma, a “loading dose” is generally followed by a lower “maintenance dose” in the pharmaceutical arts.  The compounds disclosed by Brewer have no relevance in this rejection, since the claimed compounds are already taught by the primary reference, Li et al.
Applicant is also reminded that Li et al. already teaches dosages of 1-50 mg per day, in general, and dosages of 5, 10, 15, or 20 mg, specifically.  Li et al. also teaches that the therapeutic dosage of the active agent can vary according to the treatment made, the manner of administration, the health and condition of the patient, and the judgment of the prescribing physician.  The amount of the active agent can vary depending on a number of factors including dosage, chemical characteristics, and route of administration.  The dosage is likely to depend on such variables as the type and extent of progression of the disease or disorder and the biological efficacy of the compound selected (paragraphs 0181-0183).  Therefore, it is obvious for a person of ordinary skill in the art to administer a first dosage of 4-{3-[1-(4-amino-3-methyl-1H-pyrazolo[3,4-d]pyrimidin-1-yl)ethyl]-5-chloro-2-ethoxy-6-fluorophenyl}pyrrolidin-2-one, such as 5, 10, 15, or 20 mg as taught by Li et al., followed by a lower second dosage because this follows the typical “loading” and “maintenance” dosage regimens that is known in the art.  Starting from a limited set of first starting dosages, the skilled artisan can readily envisage a lower second dose, for example, a first dose of 20 mg followed by a second dose of 2.5 mg, or a first dose of 50 mg followed by a second dose of 3, 4, or 5 mg.
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627